          Case 1:18-cv-05774-AT Document 324 Filed 09/07/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

UNITED STATES OF AMERICA,                   :
                                            :
     Plaintiff,                             :
                                            :          CIVIL ACTION NO.
     v.                                     :           1:18-cv-5774-AT
                                            :
NANCY ZAK, et al,
                                            :
     Defendants.                            :
                                            :
                                            :
                                            :
                                            :


                       ORDER SETTING BENCH TRIAL

      Presently before the Court is the parties Joint Motion for Trial Date [Doc.

323]. The Court GRANTS the motion and hereby sets the above case for trial

beginning on Monday, April 17, 2023, at 9:30 AM in Courtroom 2308. The pretrial

conference is set for April 12, 2023, at 10:30 AM in Courtroom 2308. Motions in

Limine are due by March 15, 2023, and responses are due by March 29, 2023.

Additionally, the Court approves the parties proposed Summary Judgment briefing

schedule. Motions for Summary Judgment shall be filed and responses and replies

fully briefed so that the motions can be submitted to the Court for resolution on or

before March 30, 2022.

       The parties should be prepared to provide the Courtroom Deputy Clerk with

three (3) copies of your respective exhibit and witness lists at the start of trial for
          Case 1:18-cv-05774-AT Document 324 Filed 09/07/21 Page 2 of 2




use by the Judge, Court Reporter, and Courtroom Deputy Clerk. Each party should

also provide a courtesy copy of all exhibits for the Judge’s use during trial,

preferably in an appropriately labeled notebook provided on the first day of trial.

The parties are referred to Local Rule 16.4(B)(19)(b), NDGa, concerning the pre-

marking of exhibits. The parties must provide a courtesy copy of any documents e-

filed just prior to trial or on any day during the course of the trial.

      Please refer to Judge Totenberg’s Guidelines to Parties and Counsel at

http://www.gand.uscourts.gov/case-prep-judge-totenberg               for   information

regarding the pretrial conference, voir dire, and courtroom technology.           Any

training or trial runs regarding the courtroom technology must be scheduled in

advance of trial via the Courtroom Deputy Clerk. The Court will not allow time for

training or trial runs at the beginning of the trial. Any motions requesting leave to

bring technology into the courtroom must be filed no later than three (3) days in

advance of trial, to allow time for proper notification to the US Marshals Service.



             IT IS SO ORDERED this 7th day of September, 2021.


                                        ___________________________
                                        AMY TOTENBERG
                                        UNITED STATES DISTRICT JUDGE




                                             2
